Case 7:18-mj-30013 Document 1 Filed in TXSD on 11/16/18 Page 1 of 1

Um€ §§§%es Siririe-S ’&" =

$e:z§io:-r:sgyi§§’z;i<;zef'r§za<z _ _
l q"” UNITED STATES DISTRICT CoURT
F`¢BV 1 5 2018 - SoUTHERN DISTRICT oF TEXAS

McALLEN DIVISION
CB.@rkefG-a:ari’ `

UNITED STATES oF AMERICA

V. Criminal No. M-lS-MJ-30013

C0!¢0)(02C09C0!

JOSE LUCIO DOS SANTOS

CRIMINAL INFORMATION

THE UNITED STATES ATTORNEY CHARGES: `-

On or about October 29, 2018, in the Southern District of Texas and Within the

jurisdiction of the Court, Defendant,
JOSE LUCIO DOS.SANTOS

an alien, did knowingly and Willfully enter the United States at_ a place other than as designated

/

by imrrligrafion officers.
In violation of Title 8, United States Code, Section 1325(a)(1).

RYAN K. PATRICK
UNITED STATES ATTORNEY

wl C__ 1.

ROLANDO CANTU '
Assistant United States Att`orney

  

